Case 1:20-cv-24523-AMC Document 309-1 Entered on FLSD Docket 01/25/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 20-cv-24523-AMC

   GILEAD SCIENCES, INC. and
   GILEAD SCIENCES IRELAND UC,

         Plaintiffs,

   v.

   AJC MEDICAL GROUP, INC.; et al,

         Defendants.


                            EXHIBIT “A” TO
             UNOPPOSED MOTION BY DAVID M. TRONTZ, ESQ. AND
    DONET, MCMILLAN & TRONTZ, P.A. FOR LEAVE TO WITHDRAW AS COUNSEL
                      OF RECORD FOR DEFENDANTS
        PRIORITY HEALTH MEDICAL CENTER, INC. AND NICK J. MYRTIL


                            Proposed Order Granting Unopposed Motion
                   by David M. Trontz, Esq. and Donet, McMillan & Trontz, P.A.
                    for Leave to Withdraw as Counsel of Record for Defendants
                       Priority Health Medical Center, Inc. and Nick J. Myrtil




                                      Donet, McMillan & Trontz, P.A.
                                                 Attorneys at Law
                       Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                     • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                  www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309-1 Entered on FLSD Docket 01/25/2021 Page 2 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 20-cv-24523-AMC

   GILEAD SCIENCES, INC. and
   GILEAD SCIENCES IRELAND UC,

          Plaintiffs,

   v.

   AJC MEDICAL GROUP, INC.; et al,

          Defendants.


     ORDER GRANTING UNOPPOSED MOTION BY DAVID M. TRONTZ, ESQ. AND
    DONET, MCMILLAN & TRONTZ, P.A. FOR LEAVE TO WITHDRAW AS COUNSEL
                      OF RECORD FOR DEFENDANTS
        PRIORITY HEALTH MEDICAL CENTER, INC. AND NICK J. MYRTIL

          THIS CAUSE came before the Court on the Motion [DE ] filed by David M. Trontz,

   Esq. and Donet, McMillan & Trontz, P.A. for Leave to Withdraw as Counsel of Record for

   Defendants Priority Health Medical Center, Inc. and Nick J. Myrtil; and the Court having

   reviewed said Motion and being otherwise duly advised in the premises, it is upon consideration,

          ORDERED AND ADJUDGED that:

          1.      The motion is GRANTED.

          2.      David M. Trontz, Esq. and Donet, McMillan & Trontz, P.A. shall provide a copy

   of this Order to Defendants Priority Health Medical Center, Inc. and Nick J. Myrtil and shall file

   a Notice with the Court indicating when service was made.

          3.      Upon filing said Notice, David M. Trontz, Esq. and Donet, McMillan & Trontz,

   P.A. shall be terminated as counsel of record for said Defendants and shall be immediately

   relieved of and from any and all further obligations on behalf of said Defendants in this action.




                                              Page 1 of 2
Case 1:20-cv-24523-AMC Document 309-1 Entered on FLSD Docket 01/25/2021 Page 3 of 3




              An entity may not appear pro se and may only appear and be heard through counsel

   admitted to practice before this Court, as set forth in Palazzo v. Gulf Oil Corp., 764 F.2d 1381,

   1385 (11th Cir. 1985). Accordingly, Defendant Priority Health Medical Center, Inc. shall retain

   legal counsel and notify the Court not later than fifteen days from the date of this Order.

              Until such time as successor counsel enters an appearance for said Defendants, all other

   Parties to this action are directed to serve all papers on Defendants at the following addresses via

   U.S. Mail:

              Priority Health Medical Center, Inc.               Nick J. Myrtil
              3660 Central Avenue, # 6                           391 NE 27th Avenue
              Fort Myers, FL 33901                               Boynton Beach, FL 33435

              and

              Priority Health Medical Center, Inc.
              c/o Nick J. Myrtil
              Registered Agent
              11211 S. Military Trail, # 5022
              Boynton Beach, FL 33436

              No additional pretrial deadlines may be imposed upon Defendants Priority Health

   Medical Center, Inc. and Nick J. Myrtil within the fifteen day period following entry of this

   Order.

              This Order does not stay proceedings or modify any deadlines or obligations of the

   Parties.

              DONE AND ORDERED in Chambers at the United States District Courthouse at Fort

   Pierce, Florida, on this                 day of                      , 2021.




                                                     HON. AILEEN M. CANNON
                                                      United States District Judge
   Copies to Counsel of Record.


                                               Page 2 of 2
